Citation Nr: 0713510	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for incomplete 
paralysis, left jaw, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1972.  He served in the Republic of Vietnam from September 
1970 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO, in part, denied an 
increased evaluation for incomplete paralysis, left jaw.

This appeal also stems from an April 2006 rating action, 
wherein the RO granted service connection for PTSD and 
assigned an initial disability rating of 50 percent, 
effective June 17, 2003.  The veteran timely appealed the 
January 2004 and April 2006 rating actions to the RO. 

In an October 2004 rating action, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
(noncompensable) evaluation.  In November 2004, the veteran 
expressed disagreement with the noncompensable evaluation, 
but a statement of the case has not yet been issued

The issues of entitlement to an increased evaluation for 
incomplete paralysis, left jaw, currently evaluated as 10 
percent disabling, and entitlement to an initial 
(compensable) disability rating for bilateral hearing loss 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the veteran's service-connected 
PTSD more nearly approximates total social and industrial 
impairment.  



CONCLUSION OF LAW

A 100 percent rating for PTSD is warranted from June 17, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Criteria 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  General Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Psychiatric Laws and Regulations

Pursuant to 38 C.F.R. § 4.130 (2006), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)  

The nomenclature and diagnostic criteria employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (DSM-IV).  38 C.F.R. 
§§ 4.125, 4.130 (2006).

As the Court noted in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), the global assessment of function (GAF) scale is 
a scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  A GAF score of 
41-50 is described in DSM-IV as "Serious symptoms (e.g., 
suicidal ideation, sever obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., not friends, unable 
to keep a job)."  DSM-IV describes a GAF score of 31-40 as 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.

III.  Analysis

With regards to industrial impairment, the veteran reported 
having retired early from his longstanding position as fire 
captain, in part, because of PTSD symptoms (see, October 2003 
Mental Health Assessment (MHA) and March 2006 VA examination 
reports, respectively)  Concerning social impairment, the 
veteran has consistently reported being socially isolated 
(see, October 2003 MHA report).  In fact, besides the 
veteran's spouse, he did not maintain any other close social 
contacts-not even with his two children (see, September 2003 
Vet Center Intake Form and March 2006 VA examination report).  

In addition, most VA outpatient treatment and examination 
reports reflect that since the effective date of service 
connection, he has been assigned GAF scores of 45 and 50 
(see, October 2003 and March 2004 MHA and outpatient 
treatment reports).  While the veteran was assigned a GAF 
score of 60 during an August 2004 VA PTSD examination, upon 
evaluation by VA in March 2006, he was assigned a GAF of 50.  
GAF scores of 50 or below are indicative of an inability to 
keep a job and having no friends.  These scores are, thus 
indicative of complete social and industrial impairment.

The Board concludes that the veteran's PTSD has resulted in 
disability that most closely approximates complete social and 
industrial impairment since June 17, 2003.  Accordingly, a 
100 percent rating is warranted for PTSD under Diagnostic 
Code 9411, effective June 17, 2003.


ORDER

Entitlement to an initial 100 percent disability for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits, effective June 17, 2003. 


REMAND

1.  Hearing Loss

By an October 2004 rating action, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
(noncompensable) evaluation.  The veteran was informed of the 
RO's decision that same month.  In a statement to the RO 
entitled, "Appeals Status Election," the veteran indicated 
that he disagreed with the noncompensable disability rating 
assigned to the service-connected bilateral hearing loss.  
The Board construes this statement as a timely notice of 
disagreement with the October 2004 rating decision with 
regard to the issue of entitlement to an initial 
(compensable) disability rating for bilateral hearing loss.  
A statement of the case addressing this matter has not been 
issues.  According to the Court, a remand for this action is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

2.  Left Jaw

The last neurological examination afforded the veteran 
occurred in November 2003.  The examination report does not 
contain clinical findings needed to rate the left jaw 
disability, such as whether paralysis of the veteran's fifth 
(trigeminal) nerve is best described as incomplete, moderate; 
incomplete, severe; or complete, as reflected in 38 C.F.R. § 
4.124a, Diagnostic Code 8205 (2006).  While sensory loss was 
noted, there were no reported findings as to its severity.
.
Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should issue a statement of the 
case pertaining to the issue of 
entitlement to an initial (compensable) 
rating for service-connected bilateral 
hearing loss.  Only if the veteran 
files a timely substantive appeal, 
should the aforementioned issue be 
certified on appeal to the Board. 

2.  The veteran should be afforded a VA 
neurological examination to determine 
the current severity of the service-
connected incomplete paralysis, left 
jaw.  All indicated tests should be 
conducted.  The examiner should note 
that the claims folder was reviewed.  
The examiner should comment on whether 
the paralysis of the veteran's fifth 
(trigeminal) nerve is best described as 
incomplete, moderate; incomplete, 
severe; or complete.  

3.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


